The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected because it depends from itself.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-8 and 10-19 of U.S. Patent No. 10,299,721.  Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the following table:

Claim 1 of Current Application
Claim 1 of Patent 10,299,721
     A miniature vein enhancer, for use in imaging subcutaneous blood vessels of a target area of a patient, said miniature vein enhancer comprising: 
     an arrangement of one or more mirrors,
     a mirror drive system, and 
     one light source, said one light source configured to emit a beam consisting of light at a selective red wavelength being in the range of 630 nm to 750 nm, 
     said beam of red light received upon said one or more mirrors and thereby reflected onto a target skin surface to create a spot of light thereon, 
     said spot of light directed to move rapidly thereon using said arrangement of one or more mirrors and said mirror drive system, 
     said mirror drive system configured to drive said arrangement of one or more mirrors to move selectively to generate a pattern of said selective red wavelength of light, 

     said miniature vein enhancer comprising a trigger to set an amount of power to said one light source, to set an intensity of said beam of light and set a depth of penetration beyond the target skin surface of the patient for said image of the blood vessels.

     an arrangement of one or more mirrors and 
     one laser, said one laser configured to emit a beam consisting of light at a selective red wavelength being in the range of 630 nm to 750 nm, 
     said beam of red laser light received upon said one or more mirrors and thereby reflected onto a target skin surface to create a spot of light thereon, 
     said spot of light directed to move rapidly thereon using said arrangement of one or more mirrors and a mirror drive system, 
     said mirror drive system configured to drive said arrangement of one or more mirrors to move selectively to generate a pattern of said selective red wavelength of light, 

     said miniature vein enhancer comprising means for adjusting power to said one laser, to selectively adjust an intensity of said beam of laser light to change a depth of penetration through the target skin surface of the patient for said image of the blood vessels.


	As shown in the table above, the recitation to the “a mirror drive system” appears as the second positively recited element in the claim of the instant application.  However, in the Patent, the recitation of the “a mirror drive system” does not appear until the discussion of the “said spot of light” portion of the claim.  However, both claims ultimately require the “mirror drive system”.  As such, this is not a distinct aspect of either the instant application or the Patent.
	As shown in the table above, the claims in the instant application recite “one light source”, while the Patent recites “one laser”.  As such, the instant application encompasses the possibility of “using LEDs instead of lasers”, which is discussed beginning on page 30 of the original specification of the instant application.  However, this also includes the use of lasers, which is emphasized and regarded as the preferred light source on pages 7-9 of the originally filed specification.  Therefore, the “light source” recited in the claim of the instant application fully encompasses the use of lasers, as recited in the claim of the Patent.
	As shown in the table above, the instant application recites “a trigger to set an amount of power to said one light source”, while the Patent recites “means for adjusting power to said one laser”.  The Patent discusses the structure associated with this means for limitation at column 23, lines 25-61, which includes “a trigger or switch” is mentioned in a majority of #1 indents of that portion of the disclosure.  As such, the means for in the claim of the Patent includes the use of a trigger, and fully encompasses this claim aspect of the instant application.


Claim of Instant Application  –  Claim of the Patent
2 – 2
3 – 1 (#1(b) from column 23)
4 – 1 (#2 from column 23)
5 – 5
6 – 6
7 – 8+10
8 – 7
9 – 10
10 – 11
11 – 12
12 – 13
13 – 14
14 – 15
15 – 16
16 – 17
17 – 18
18 – 19






Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,238,294.  Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the following table:
Claim 1 of Current Application
Claim 1 of Patent 10,238,294
     A miniature vein enhancer, for use in imaging subcutaneous blood vessels of a target area of a patient, said miniature vein enhancer comprising: 
     an arrangement of one or more mirrors,
     a mirror drive system, and 
     one light source, 
     said one light source configured to emit a beam consisting of light at a selective red wavelength being in the range of 630 nm to 750 nm, 
     said beam of red light received upon said one or more mirrors and thereby reflected onto a target skin surface to create a spot of light thereon, 
     said spot of light directed to move rapidly thereon using said arrangement of one or more mirrors and said mirror drive system, 
     said mirror drive system configured to drive said arrangement of one or more mirrors to move selectively to generate a pattern of said selective red wavelength of light, 
     said pattern of said selective wavelength of red light forming an image of the blood vessels through differential absorption and reflection; and 
     said miniature vein enhancer comprising a trigger to set an amount of power to said one light source, to set an intensity of said beam of light and set a depth of penetration beyond the target skin surface of the patient for said image of the blood vessels.
     A miniature vein enhancer, for use in imaging subcutaneous blood vessels of a target surface, said miniature vein enhancer comprising: 
     one laser, 
     an arrangement of one or more mirrors, and 
     a mirror drive system; 
     said one laser configured to emit a beam consisting of light at a selective red wavelength being in the range of 630 nm to 750 nm, 
     said beam of red laser light being received upon said one or more mirrors and thereby reflected onto a target surface to create a spot of light thereon, 
     said spot of light being directed to move rapidly thereon in a pattern using said arrangement of one or more mirrors and said mirror drive system, 
     said mirror drive system configured to drive said arrangement of one or more mirrors to move selectively, 
     said pattern of said selective wavelength of red light forming an image of the blood vessels through differential absorption and reflection; and 
     said miniature vein enhancer comprising means for adjusting power to said one laser, to selectively adjust an intensity of said beam of laser light to change the depth of penetration through the skin of the target surface.


As shown in the table above, the recitation to the “a pattern” appears as the discussion of the “said mirror drive system” portion of the claim of the instant application.  However, in the Patent, the recitation of the “a pattern” appears earlier, in the discussion of the “said spot of light” portion of the claim.  However, both claims ultimately recite the “pattern” limitation.  As such, this is not a distinct aspect of either the instant application or the Patent.
light source”, while the Patent recites “one laser”.  As such, the instant application encompasses the possibility of “using LEDs instead of lasers”, which is discussed beginning on page 30 of the original specification of the instant application.  However, this also includes the use of lasers, which is emphasized and regarded as the preferred light source on pages 7-9 of the originally filed specification.  Therefore, the “light source” recited in the claim of the instant application fully encompasses the use of lasers, as recited in the claim of the Patent.
	As shown in the table above, the instant application recites “a trigger to set an amount of power to said one light source”, while the Patent recites “means for adjusting power to said one laser”.  The Patent discusses the structure associated with this means for limitation at column 23, lines 25-61, which includes “a trigger or switch” is mentioned in a majority of #1 indents of that portion of the disclosure.  As such, the means for in the claim of the Patent includes the use of a trigger, and fully encompasses this claim aspect of the instant application.




Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,838,210. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application comprises each and every limitation found within claim 1 of the Patent, in nearly verbatim wording.  Claim 1 of the Patent, however, includes additional limitations that are found in claim 2 of the instant application.  Similarly, claim 12 of the instant application comprises each and every limitation found within claim 15 of the Patent, in nearly verbatim wording. Claim 15 of the Patent, however, includes additional limitations that are found in claim 13 of the instant application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,391,960. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application provides a system including a single laser and one or more moving mirrors with a means for laser intensity adjustments.  Claim 1 of the Patent also comprises a single laser, a beam steering assembly (i.e., mirrors as defined in claim 4) and a detection circuit that increases and/or decreases the intensity of the laser.  While the Patent contains additional structure and is therefore more narrow, the instant application wholly encompasses the subject matter of the Patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,186,063. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application provides a system including a single laser and one or more moving mirrors with a means for laser intensity adjustments.  Claim 1 of the Patent also comprises a laser (which may be, and is a single laser), a scanner (i.e., mirrors as defined in claims 5 and 6) and a detection circuit that increases and/or decreases the intensity of the laser.  While the Patent contains additional structure and is therefore more narrow, the instant application wholly encompasses the subject matter of the Patent.

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,226,664. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application provides a system including a single laser and one or more moving mirrors with a means for laser intensity adjustments.  Claim 1 of the Patent also comprises one laser, one or more mirrors and a mirror drive system, and a drive circuit that increases and/or decreases the intensity of the laser.  While the Patent contains additional structure and is therefore more narrow, the instant application wholly encompasses the subject matter of the Patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 with 5, and separately claim 16 of U.S. Patent No. 9,854,977. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application provides a system including a single laser and one or more moving mirrors with a means for laser intensity adjustments.  Claim 1 of the Patent also comprises a single laser, a movable mirror and a mirror drive system, while claim 5 adds a detection circuit that adjusts the intensity of the laser.  It is also noted that claim 15 encompasses subject matter of both claims 1 and 5 of the Patent in a single claim.



Conclusion
Prior art made of record, but not relied upon in any rejections, are presented below:
Marcotte et al. (US Patent Pub. No. 2005/0281445)
Marcotte teaches a system and method for locating and accessing a blood vessel (see Title).  Marcotte teaches an optimizing step that can include a “step of using the data input to adjust an intensity level of the infrared emitter or emitters” (see paragraph 27).  
However, Marcotte does not teach a laser, mirrors or a mirror drive system.  Additionally, the infrared emitters of Marcotte operate in a range of between 850-950 nm (see paragraph 62).

Serov et al. (US Patent Pub. No. 2005/0187477)
Serov teaches laser Doppler perfusion imaging with a plurality of beams (see Title).  Serov teaches that “By using a beam profile comprising a plurality of beams arranged in a pattern… allows an increase of intensity in the beams, which increases see paragraph 21).  Also, Serov teaches that "At larger lateral distance between detector element position and the image of the incoming laser beam (source), the detected photons have a larger average penetration depth than those photons detected at a distance closer to the source” (see paragraph 26).
However, the quote from paragraph 26 above relates the separation distance of illumination light penetration as compared to where light exits the surface to be related to a deeper penetration depth, as opposed to the change in light intensity.  Also, Serov fails to teach mirrors and therefore also fails to teach a mirror drive system.

Numada et al. (US Patent Pub. No. 2007/0015980)
Numada taches a non-invasive living body measuring device (see Title).  Numada teaches a method of imaging blood vessels (see Figure 9).  After an image has been acquired in step S1, brightness is calculated in step S2 and if the brightness is not within a certain range (see step S3), the light source is adjusted in step S4 and a new image is acquired.
However, Numada fails to teach a laser, mirror or mirror drive system.  Additionally, a change in light intensity has no apparent relevance within Numada with regard to penetration depth.

Stothers et al. (US Patent Pub No. 2006/0276712, having priority to a PCT filed Oct. 15, 2004)
Stothers teaches methods and an apparatus for urodynamics analysis (see Title).  Stothers states, "Generally, if laser power is increased then a greater separation is needed because there will be greater depth of penetration and consequently, a wider base of return by refracted photons.”  Stothers continues by stating, though, that “increased laser power may be hazardous to tissue”.  Both quotes from paragraph 62.
However, the statement by Stothers is a general statement with regard to laser power and penetration depth.  Stothers fails to teach imaging of veins and is instead directed to imaging of the bladder.  Stothers fails to teach mirrors and mirror drive systems.

Bridgelall et al. (US Patent No. 5,504,316)
Bridgelall teaches a laser scanning system and scanning method for reading 1-D and 2-D barcode symbols (see Title).  The system is illustrated in Figure 1A, which includes a laser 42, an oscillating mirror 50 controlled by a scanning motor 56.
However, Bridgelall has no interest, and it would not have been obvious to one of skill in the art, to provide laser intensity adjustments to change an imaging depth since the device of Bridgelall is for scanning a planar surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799